DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.

Response to Amendment
Those rejections not repeated in this action have been withdrawn.
Claims 1-4, 6, 9-14 are currently pending and rejected.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 12/601,920 and Application No. 15/441,049, PCT/IB2008/002120 and the foreign priority documents fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In this case, claims 1, 9 and 10 recite the limitation, “filling a tray with a predetermined quantity of uncooked food starting material comprising a dry starchy component that is at least 90% by weight of whole rice grains.”  The limitation of the food starting material comprising a dry starchy component is supported, however the limitation of the food starting material being uncooked and where the dry starchy component comprises at least 90% by weight of whole rice grains is not seen to be supported by the ‘920 application.  This limitation was introduced in an amendment filed February 8, 2016 in the ‘920 application.   
The ‘920 and ‘049 applications on page 5, lines 6-8 recite, “In certain embodiments, at least 10% by weight of the food starting material is made up of starchy components, suitably at least about 50% thereof, for example 90% or more of the food starting material is made up of starchy components.”  Therefore, the original disclosure and claims of the ‘920 and ‘049 application support that the food starting material can comprise at least 90% by weight of a dry starchy component and where the dry starchy component can be whole grain rice (page 5, lines 18-19), and not that the food starting material comprises a dry starchy component that is at least 90% by weight of whole grain rice.   The ‘120 PCT Application provides similar disclosure as the ‘920 and ‘049 applications.
Priority document GB0801052.2 similarly discloses on page 5, lines 27-30 that, “In certain embodiments, at least 10% by weight of the food starting material is made up of starchy components, suitably at least about 50% thereof, for example 90% or more of the food starting material is made up of starchy components” and thus does not support the above limitations to claims 1, 9 and 10 as discussed above.
Priority document GB0710228.8 does not disclose the above limitation.
Priority Document GB0715579.9 is also not seen to provide support for the above limitations.  This priority document discloses on page 4, lines 20-23 that, “In certain embodiments, at least 10% by weight of the food starting material is made up of starchy components, suitably at least about 50% thereof, for example 90% or more of the food starting material is made up of starchy components” and thus does not support the above limitations to claims 1, 9 and 10 as discussed above.
Additionally, the above limitation in claims 1, 9 and 10 recite, “uncooked food starting material.”  Original claim 3 and page 4, lines 24-26 of the original disclosure of the ‘920 and ‘049 applications recite that, “the food starting material may alternatively or additionally comprise cooked or uncooked fruit or vegetable pieces, mushroom pieces, nuts, salad pieces, herb pieces, whole herbs such as cloves, anise or cardamom, meat or fish.”  Both the ‘920 and ‘049 applications also recite that “grains may be suitably parboiled” (page 5, line 21) thus suggesting that the grains may not be parboiled, but this does not provide clarity as to the food starting material being uncooked, but rather suggests the grains need not be parboiled.  Thus, the original claims and disclosure of the ‘920 and ‘049 applications support that the food starting material can include “uncooked fruit or vegetable pieces” but is not seen to support that the food starting material as a whole is uncooked.   The ‘120 PCT Application provides similar disclosure as the ‘920 and ‘049 applications.
Priority document GB0801052.2 similarly discloses on page 4, lines 18-20 that, “The food starting material may alternatively or additionally comprise cooked or uncooked fruit or vegetable pieces, mushroom pieces, salad pieces, herb pieces, meat or fish” and thus supports that the food starting material can include “uncooked fruit or vegetable pieces” and recites that grains may be parboiled on page 5, lines 8-9 but is not seen to disclose that the food starting material as a whole is uncooked.
Priority Document GB0710228.8 is also not seen to provide support for the above limitations.  At page 4, lines 22-23 and claim 4, the priority document recites that “Suitably, the non-cereal food pieces are uncooked”  and recites that “grains may be suitably parboiled” on page 4, line 7, and therefore is not seen to support that the food starting material as a whole is uncooked.  
Priority Document GB0715579.9 is also not seen to provide support for the above limitations.  At page 4, lines 11-13 and claim 4, the priority document recites that “The food starting material may alternatively or additionally comprise cooked or uncooked fruit or vegetable pieces, mushroom pieces, salad pieces, herb pieces, meat or fish” and thus supports that the food starting material can include “uncooked fruit or vegetable pieces” and recites that grains may be parboiled on page 5, lines 1-2 but is not seen to disclose that the food starting material as a whole is uncooked.
Therefore, the above discussed limitations are seen to be broader than what would have been reasonably supported by the prior documents.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 recites the limitation, “holding the tray of food starting material in an atmospheric environment at 55°C for a period of 30 minutes followed by 15 minutes at 45°C thereby producing the stabilized, full moisture, ready-to-heat packaged food product.”  This limitation is new matter as it is broader than what would have been reasonably supported by the original disclosure.  Specifically, on page 9, lines 16-18, the specification discloses that suitable long grain rice tempering conditions are 30 minutes in an environment maintained at 55° followed by 15 minutes in an environment maintained at 45°C.  That is, the specification refers to the claimed tempering conditions specifically for long grain rice and not the broad “uncooked food starting material” as recited in claim 1.
Claim 14 recites the limitation, “holding the tray of food starting material in an atmospheric environment at 75°C for a period of 30 minutes followed by 30 minutes at 45°C thereby producing the stabilized, full moisture, ready-to-heat packaged food product.”   This limitation is new matter as it is broader than what would have been reasonably supported by the original disclosure.  Specifically, on page 9, lines 18-20, the specification discloses that suitable basmati rice tempering conditions are 30 minutes in an environment maintained at 75° followed by 30 minutes in an environment maintained at 45°C.  That is, the specification refers to the claimed tempering conditions specifically for basmati rice and not the broad “uncooked food starting material” as recited in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation, “uncooked food starting material” on lines 3, 8 and 10.  Claim 10 recites, “uncooked food starting material” on lines 3, 8, 11 and 14
Claim 1 (lines 11-18, 21), claim 9 (lines 11-15, 17, 18, 22) and claim 10 (lines 15, 17, 18, 21 and 24) then recite, “food starting material”.  Claims 2, 3, 6, 11-14 similarly recite, “the food starting material.”  The recitation of “food starting material” is unclear as to whether the food starting material remains uncooked or whether it has been cooked, thus making the scope of the claim unclear.   
Furthermore, step “iii” of claim 1, step c of claim 9 and step c of claim 10 recite cooling the food material to a temperature less than 100°C.  It is noted however, that this is not clear as to whether the temperature food material had been previously raised to a temperature above 100°C for cooking prior to cooling to below 100°C or whether this is simply reciting that the food material is to be cooled to any temperature below 100°C.  Clarification is required.
Claims 1, 9 and 10 recite “a dry starchy component that is at least 90% by weight of whole rice grains which have a starting moisture content of less than 30 wt%.”  This limitation is not clear as to whether the dry starchy component (which has at least 90% by weight of whole rice grains) has the moisture content of less than 30wt% or whether it is the rice that has a moisture content of less than 30wt%.  This is further unclear since page 5, lines 13-18 refers to dry starchy components with a moisture content of less than 30wt% but further refers to moisture contents of 10-15% for parboiled rice.
Claims 1, 9, 10, 13 and 14 recite the limitation, “atmospheric environment.”   It is not clear as to what is an “atmospheric environment.”  While the specification recites “atmospheric pressure” and “stored in an environment” (see page 9, lines 11-14) and “ambient atmosphere” (page 11, line 18, page 15, line 2) it does not clarify what is an “atmospheric environment.”  For the purpose of examination, this has been construed to mean “any environment.”
Claim 4 is rejected based on their dependence to a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kageyama (US 5834049) in view of Khatoon (“Nutritional Quality of Microwave and Pressure Cooked Rice Varieties”), Buriani (EP691082), and Howard (US 5308632) in further view of Ando (US 3892874), Dodrill (US 5283033), Brooks (US 4361593), Fukaya (JP 2005124462), Kageyama (JP 09-172992) and “Sage V Food.”
Regarding claim 1, Kageyama’049 teaches a method for production of a stabilized ready-to-heat packaged food product, comprising the steps of,
filing a tray with a predetermined quantity of uncooked food starting material comprising a dry starchy component (i.e. rice)  having a moisture content of less than 30% (see column 3, lines 61-68), and where after filling, the rice has been sterilized at a temperature of 140°C (see column 4, line 21-30), which thus reads on step “i”.  
Regarding step “ii”, Kageyama’049 discloses that after sterilization, sterile water has been dosed into the tray comprising the sterilized rice (see column 5, lines 16-21) and then sealing the tray (see column 5, lines 25-35), as recited in step “iii”.  
Regarding the limitation of, “a dry starchy component that is at least 90% by weight of whole rice grain,” Kageyama’049 has been construed as teaching whole rice grains and since uncooked rice has been filled into the tray, Kageyama’049 reads on an uncooked food starting material comprising a dry starchy component that is at least 90% by weight of whole rice grains.  Regarding the moisture content of the rice being less than 30wt%, Khatoon evidences that whole grain raw rice can have a moisture content of 10.5% (see page 299, “Results and Discussion”) and comprises 90% of starch on a dry basis (see page 297, right column, last line), thus being a dry starchy component.  It is further noted that the claims read on filling the tray with any uncooked food starting material that comprises any quantity of a dry starchy component that is at least 90% by weight whole rice grains.
Regarding the treating, dosing and lidding steps occurring inside a pressure vessel, it is noted that Kageyama’049 teaches that it is preferable to provide a clean booth surrounding at least a conveying path of the trays from the exit of the rice-cooker to the sealing device (see column 5, lines 25-35), and thus suggests using sterile conditions for the entire process.  That is, it would have been obvious to one having ordinary skill in the art that a clean room would have provided positive pressure for preventing contamination.  
Nevertheless, Kageyama’049 is silent in specifically reciting that the treating, dosing and lidding steps occur within a pressure vessel.  
It is noted however, that Buriani teaches sterilization, dosing and lidding steps all occurring within a pressurized vessel and thus under sterile conditions (see at least, the figures and at least, column 3, lines 1-11, 19-28; column 8, lines 21-24, column 11, lines 15-17).  Therefore, to modify Kageyama’049 and to use aseptic packaging techniques and positive pressure vessels for treating, dosing and sealing as taught by Buriani would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the contents remained sterile throughout all the processing and packaging steps. 
Further regarding the dosing step, Kageyama already teaches dosing a sterile, aqueous liquid into the tray but does not specifically recite that that the dosing results in a final moisture of the food of 50-75wt%.
It is noted however that Howard teaches that rice, when fully hydrated can have a water content of 60-70% (see column 7, lines 30-33).  Since Kageyama’049 also teaches packaging rice, and where water can be added to prepare known rice products (column 5, lines 16-20), to thus modify Kageyama’049 and ensure that the rice was hydrated to 60-70wt% would have been obvious to one having ordinary skill in the art, for the purpose of producing a fully hydrated rice product.  
Regarding the limitation to claim 1 of “wherein the food starting material is dosed such that there is no excess water to be drained from the tray,” it is noted that Kageyama teaches dosing liquid into the tray comprising rice and does not drain any water.  In view of this, it is noted that Kageyama is seen to teach “no excess water to be drained from the tray.”   Howard teaches that the hydration of the rice can occur by using only as much water is needed, as opposed to requiring a draining step prior to sealing (see column 9, lines 34-42), such that it would have been obvious to one having ordinary skill in the art to dose sterile water to just the proper quantity for the requisite hydration.
Regarding the step of applying a lid to the tray and subsequently cooling after the sealing step, Kageyama is seen to teach applying a lid (see column 5, lines 36) but the claim differs in specifically reciting cooling to a temperature of less than 100°C after the sealing step.
Nonetheless, Ando further teaches sealing a container while the contents are hot for the purpose of reducing the amount of air within the package as the package cools which can thus provide a tight sealing cover (see column 2, lines 45-60).  Since the combination already teaches the advantages of a pressure vessels for maintaining sterility during the sterilizing, dosing and lidding steps, Dodrill has only been relied on as evidence that cooling a container below 100°C prior to removal from a pressure vessel has been advantageous for preventing unduly deformation of the package (see column 4, line 57 to column 5, line 2 and column 11, line 60 to column 12, line 68; figure 2, item 16, 18). Therefore, modification of the combination in this regard would have been obvious to one having ordinary skill in the art, for this same purpose.
Regarding the step of removing the sealed tray from the pressure vessel and holding the tray of food material in an atmospheric environment at 25-80°C for 20 minutes to 4 hours, it is noted that Kageyama further teaches heating of the packaged rice after removing the package from the clean booth  (see column 5, lines 36-41) but is not clear as to whether this is holding in an atmospheric environment at 25-80°C for 20 minutes to 4 hours. 
However, Fukaya teaches that rice that is cooked after sterilization by being dosed with water (see paragraph 9 of the machine translation) and sealed (paragraph 10 of the machine translation) and after sealing can be steamed at 65-100°C for 5-25 minutes for producing cooked rice that is resistant to putrefaction and has its original desirable flavor, and texture and without generating spots due to water.   Kageyama’992 further teaches using steam treatment after sealing the container for equalizing the difference in water absorption rate between the upper and lower layers of rice after cooking and to promote pregelatinization (see paragraph 35 of the machine translation), where it would have been obvious to one having ordinary skill in the art that gelatinization would also have been related to the texture of the rice as taught by Fukaya.  Kageyama’992 evidences that the steam treatment of the sealed package such as that taught by Kageyama’049 is for pregelatinization of the cooked rice.  In this regard, it is noted that Brooks evidences that conventional temperatures for gelatinization of the starch granules can be 77°C or 80°C for 20 minutes and 1 hour, for example (see column 4, lines 53-67).  
Therefore, to expose the packaged product to steam at 65-100°C, such as 77°C for a time period of 25 minutes or an hour, for example, would thus have been obvious to one having ordinary skill in the art for the similar purpose of providing uniformity of water absorption, to promote additional gelatinization of the cooked rice and for providing the desired flavor and texture.
Regarding claim 1 limitation of, “wherein the packaged food product is not subjected to a cooking step following removal of the food starting material from the pressure vessel, it is noted that Applicant’s specification indicates that “a cooking step” refers to a temperature above about 80°C for a period of greater than about 10 minutes.”  (see page 13, lines 11-16).  In this regard, the heat treatment as taught by Fukaya of 65°C-100°C and as taught by Brooks of 77°C for 20 minutes, for example, is seen to be within Applicant’s definition of what can be excluded as a cooking step.  Therefore, the art is seen to suggest the package food product not being subject to a cooking step following removal of the food starting material from the pressure vessel. 
Regarding claim 2, which recites that the application of the lid is performed in a pressurized sealing chamber in sterile communication with the rest of the pressure vessel, it is noted that Buriani teaches sealing the trays (5) using a sterile assembly for sealing the containers (see at least, the abstract and column 11, lines 15-17).  Furthermore, Buriani further teaches a separate sealing chamber (see figure 1, item 79 and column 11, lines 15-17) which is connected to the rest of the pressure vessel (figure 1, item 2) by pressure locks (figure 1, item 7 and figure 2, item 72 and 73 and column 9, lines 16-21).   Since Kageyama’049 already teaches keeping the product sterile when lidding and where the lid is a UV sterilized lid (column 5, lines 25-27), to thus modify the combination and to use a pressurized sealing chamber as taught by Buriani would have been obvious to one having ordinary skill in the art as a matter of engineering choice for the similar function of ensuring that the products were still sterile when being sealed.
Regarding claim 3 and 11-12, it is noted that Kageyama is silent regarding the step of lidding occurring not more than about 3 minutes after the step of dosing the liquid (and not more than about 2 minutes and about 1 minute, as recited in claims 11 and 12 respectively).  
It is noted however, that since Kageyama teaches dosing with cold or hot water for cooking rice in a known manner (column 5, lines 16-20), it would have been expected that the cooking of the rice in a known manner would not have required a particular quantity of time before sealing.  Therefore, sealing the lid within about 3 minutes after dosing the water is seen to have been obvious based on the particular conventional expedient for preparing rice.  Nevertheless, it is further noted that Howard teaches that the hydration of the rice can occur by using only as much water is needed, as opposed to requiring a draining step prior to sealing (see column 9, lines 34-42), where the sealing can occur after the dosing step (see column 8, lines 62-64), thus encompassing the sealing occurring within 3, 2 or 1 minute (that is, on column 8, lines 62-64, Howard encompasses that rice dosed with an aqueous solution is first sealed and then treated with the aqueous solution).  Therefore, to modify Kageyama and to similarly seal the container within three minutes after the dosing would have been obvious to one having ordinary skill in the art, based on the particular conventional preparation method that was employed.  
Regarding claims 4, in view of the fact that Kageyama’049 already teaches that the period for sterilization can be as little as 30 seconds and where the dosing of water has been followed by sealing, to arrive at a total residence time of between 30 second to about 5 minutes is seen to have been an obvious to one having ordinary skill in the art, based on the particular quantities of rice to be packaged, as well as based on the desired speed of manufacture.
Claim 9 is similarly rejected for the reasons discussed above with respect to claims 1 and 4.  Regarding the limitation to claim 9 of “performing the following steps in sequence while maintaining the tray in a sterile environment,” Kageyama’049 suggests a sterile environment by discussing clean room conditions, as does Buriani as already discussed above with respect to claim 1.  Therefore, maintaining sterile conditions throughout the treating, dosing, sealing and removing steps would have been obvious for the purpose of minimizing the likelihood of contamination.
Further regarding claims 6 and 10, the combination as applied to claim 1 has been applied to teach the limitations of claim 10.  Further regarding claims 6 and 10, it is noted that while Kageyama’049 might teach a soaking step to arrive at a water content of 10-30% (see column 3, lines 61-68), it is noted that “Sage V Foods” teaches that dried rice can have a moisture content of 12wt% without further teaching a soaking step.  Khatoon also evidences that dried rice can have a moisture content of 10.5%, which falls within the range of Kageyama’049 of 10-30% moisture.  In view of this, using rice that has not been subjected to a wetting or soaking step prior to the sterilizing step is seen to have been obvious to one having ordinary skill in the art because Sage V Foods and Khatoon teach moisture content for the rice that is similar to Kageyama’049 without a washing or soaking step.   Thus, elimination of a step and its function would further have been obvious in view of the prior art, which teaches that dried rice can have a moisture content within the range recited by Kageyama’049.   

Claims 3-4, 9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination, as applied to claim 1, which relies on Kageyama (US 5834049) as the primary reference, and in further view of Baz (US 5089281) and MacScouter
Further regarding claims 3, 11 and 12, it is noted that Kageyama’049 is silent regarding the step of lidding occurring not more than about 3 minutes, 2 minutes or 1 minute after the step of dosing the liquid.  It is noted however, that since Kageyama’049 teaches dosing with cold or hot water, it would have been expected that the cooking of the rice in a known manner as taught on column 5, lines 16-20 would not have required a particular quantity of time before sealing.  Therefore, sealing the lid within about 3 minutes after dosing the water would have been obvious to one having ordinary skill in the art based on known expedients for preparing cooked rice.  As already discussed above, Howard teaches that the hydration of the rice can occur by using only as much water is needed, as opposed to requiring a draining step prior to sealing (see column 9, lines 34-42), where the sealing can occur after the dosing step (see column 8, lines 62-64), thus encompassing the sealing occurring within 1-3 minutes (that is, on column 8, lines 62-64, Howard encompasses that rice dosed with an aqueous solution is first sealed and then treated with the aqueous solution).  Therefore, to modify Kageyama and to similarly seal the container within three minutes after the dosing would have been obvious to one having ordinary skill in the art, based on the particular conventional preparation method that was employed.  
If it could have been construed that the combination in view of Howard as applied to claim 3 above did not suggest sealing within 1-3 minutes, it is further noted that Baz also evidences producing a cooked rice where the processing can occur for two minutes (see column 7, line 38, 44; abstract - “1 min to 10mins” and “1 min to 50 mins”) and where the container comprising the rice to be prepared is covered after the rice in the container has been dosed with water (see column 2, lines 66-68) thus suggesting closing the container comprising rice immediately after dosing with water and thus where cooking further occurs to the closed container.  Additionally, “MacScouter” further teaches that a known expedient for cooking rice is to add boiling water to a bag comprising rice (see the first paragraph under “Minute Rice and Other Good Things”), where it would have been obvious to seal after cooking the minute rice.  This also suggests a sealing step within 1-3 minutes of dosing boiling water to cook minute rice.  
Therefore, to modify Kageyama’049 and to similarly seal the container after the dosing within 3 minutes or within 2 minutes or within one minute as recited in claims 11 and 12, would have been obvious to one having ordinary skill in the art, based on the particular conventional preparation method that was employed.  
Regarding claim 4, in view of Kageyama’049 already teaching that the period for sterilization can be as little as 30 seconds and where the dosing of water has been followed by sealing, to arrive at a total residence time of between 30 second to about 5 minutes is seen to have been an obvious to one having ordinary skill in the art, based on the particular quantities of rice to be packaged, as well as based on the desired speed of manufacture.  It is further noted that in view of Baz, for instance, the combination suggests a known way of cooking rice is to cook for a total of 2 minutes, and thus suggests a total residence time within the range of 30 seconds to 5 minutes.  
Claim 9 is similarly rejected for the reasons discussed above with respect to claims 1 and 4.

Claims 1-4, 6, 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Appeldoorn (US 20100178401) in view of Buriani (EP691082).
It is noted that Van Appeldoorn has only been relied on as prior art in view of the lack of support in the priority documents for the claim limitation “uncooked food starting material comprising a dry starchy component that is at least 90% by weight of whole rice grains.”  
This rejection can be overcome by amending the above claim limitation to recite “food starting material comprising at least 90% by weight of a dry starchy component, the dry starchy component consists of whole grain rice having a starting moisture content of less than 30wt%,” or similar language; or providing evidence of support for the above subject matter.
Regarding claims 1, 9 and 10, Van Appeldoorn discloses a method for producing stabilized, full moisture ready to heat packaged food products comprising filling a tray with a quantity of food starting material, such as dry starchy components that can be whole grain rice having a moisture content of less than 30wt% (page 5, lines 4-9, 15-16,19-20).  The food starting material has been filled in a tray and then introduced into a pressure vessel (page 6, lines 4-5), sterilized at 125-150°C (page 6, lines 21-22), then dosed with sterile water to a final moisture of 50-75% (page 8, lines 24-26), with no excess water in the tray (page 8, lines 28-29), then sealing with a lid, within the pressure vessel (page 10, lines 9-11), as recited in claim 2, and cooling to less than 100°C (page 9, lines 12-13) with subsequent removal from the pressure vessel (page 12, lines 13-15; page 15, lines 1-2) and held in an atmospheric environment maintained at 25-80°C for 20 minutes to 4 hours (page 9, lines 13-16) and where there is no cooking after removal from the pressure vessel (page 19, lines 6-11), where the duration of the process can be less than 10 minutes or 30seconds to 5 minutes  (page 12, lines 28-31), as recited further recited in claims 4 and 9; and where a major portion of the food starting material is not subjected to wetting or soaking (page 13, lines 26-28), as further recited in claims 6 and 10; and where sealing of the lid occurs within 3, 2 or 1 minute after dosing, as recited in claims 3, 11 and 12 (page 9, lines 30-33).  Regarding claims 13-14, Van Appeldoorn discloses that the food starting material can be long grain rice tempered for 30 minutes at 55°C followed by 15 minute at 45°C or basmati rice tempered at 75°C for 30 minutes and then at 45°C for 30 minutes (page 9, lines 16-20).
Claims 1, 9 and 10 differ from Van Appeldoorn in specifically reciting that the food starting material is “uncooked starting material comprising a dry starchy component that is at least 90% by weight of whole rice grains.”
However, Van Appeldoorn discloses that a plurality of food ingredients can be used including dry starch components that can be entirely rice, thus encompassing the range of “at least 90% by weight of whole rice grains.”  
Regarding the “food starting material” being uncooked, it is noted that Van Appeldoorn is not clear in this regard.
However, Buriani teaches products that are dosed into trays, then sterilized and where the products such as pasta, vegetables, fish, meat and the like are cooked int eh trays (see column 3, lines 1-6; column 6, lines 11-25; column 10, lines 11-17).  
As Buriani and VanAppeldoorn both are directed to dosing sterile water into a tray filled with rice that has been sterilized, to thus modify Van Appeldoorn and to use an uncooked starting material, as taught by Buriani would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design based on conventional forms of rice that are filled into trays, sterilized, dosed with water to be prepared in a particular manner and subsequently sealed.


Response to Arguments
On page 8 of the response, Applicant urges in contrast with the process recited in claim 1, Kageyama’049 discloses a cooking step after the sterilization step and before the lidding step.
It is noted however, that the claims do not exclude a cooking step to occur within the pressure vessel.  The claims recite, that the packaged food product is not subjected to a cooking step following removal of the food starting material from the pressure vessel.  

Further on page 8 of the response, Applicant urges that unlike as recited in claim 1, Kageyama’049 discloses that after the tray is sealed, the cooked rice is steamed for a predetermined period to facilitate alpha-oxidization.
It is noted however that the steam treatment as taught by Kageyama’049 can be construed as a non-cooking step, because Kageyama’992 discloses that such steam treatment after sealing the cooked rice is useful for pregelatinization (i.e. alpha-oxidization) as well as for equalization of water absorption between rice layers (see paragraph 35) and where Brooks evidences that also suggests that cooked rice can be heated to temperatures such as 77°C for gelatinization of rice.  Such temperatures are construed to be non-cooking steps in view of Applicant’s specification defining cooking to be above about 80°C for greater than 10 minutes.  Additionally, in view of Fukaya, the art teaches that teaches steam treatment at 65-100°C for retaining a desirable flavor and resist putrefaction and where such steam temperatures are also recognized for providing gelatinization of a cooked rice.  It is further noted that the conversion of starch has been known to be directed to gelatinization, as evidenced by Kato (JP2004-283084 - see paragraph 6 on page 2 of the machine translation; page 4 of the machine translation “gelatinized from ß starch to α starch…”). 
On page 8 of the response, Applicant urges that Howard is directed to acid-pasteurization of rice where the rice has been either pre-cooked or the cooking and pasteurization steps are combined using an amount of water such that the product absorbs all water.  Applicant urges that Kageyama’049 and Howard do not disclose immediately sealing the tray after dosing, and cooling the food starting material before removing the tray from the vessel and then holding the tray of starting material at 25-80°C for 20 minutes to 4 hours.
However, Howard has not been relied on to specifically teach the claimed sealing step, removal from a pressure vessel and the subsequent atmospheric treatment step but rather, provides evidence that in preparing rice water can be dosed into the container comprising the rice so as to be completely used so that there is no excess water that needs to be drained and where the rice is hydrated to the desired degree of 60-70% (see column 9, lines 34-42).  As Kageyama’049 already teaches dosing water into the container and cooking in any known manner, it would have been obvious to have used an amount of water that results in the rice having a final moisture content of 60-70%, for instance, for the purse of ensuring that the rice has been fully hydrated.  It is also noted that the claims do not recite “immediately sealing the tray after dosing.”

On pages 8-9 of the response, Applicant urges that Howard discloses cooking times of 30 minutes, which is different from the process as recited in claim 1.
However, it is not seen that claim 1 provides any limit on the particular amount of time for cooking or preparing the rice.  Furthermore, it is noted that Howard teaches on column 10, lines 18-40 that there can be a pasteurization step performed for 5 minutes and where cooking can be an optional step (see column 10, lines 30-32 - “if employed, the cooking step (d)…”).  Therefore, Howard’s broader disclosure encompasses processes that can be performed for shorter periods of time.  It is also noted that claim 1 does not provide any specificity as to a particular cooking time.

On page 9 of the response, Applicant urges that Brook’s disclosure of gelatinization of starch granules at 77 or 80°C lacks basis because Brooks discloses gelatinization before a cooking step, and thus contrasts with Kageyama’049.  Applicant urges that there is no reason of record for one having ordinary skill in the art to have modified Kageyama’049 in this manner and would still not render claim 1 obvious since both references require a cooking step and a separate steaming step.
It is initially noted that Applicant’s remarks with respect to Lewis are seen to be moot as the reference has been withdrawn in view of the rejection as presented in this Office Action.  Furthermore, the claim does not exclude a cooking step within a pressure vessel together with a subsequent steaming step.  Additionally, it is noted that Kageyama’992 evidences that a similar process as that of Kageyama’049 can have a steam treatment step after sealing for the purpose of equalizing the moisture throughout the sealed, cooked rice package, and where such steaming can provide for gelatinization of starch and where known temperatures for starch gelatinization by steam can be 77°C or 80°C as evidenced by Brooks.  Fukaya further encompasses similar steam temperatures as taught by Brooks that can equally provide the desired flavor, texture and prevent water spots and prevent spoilage (see paragraph 10).  Kato also evidences that heating of cooked rice can provide gelatinization of the starch (see paragraph 6 on page 2 of the machine translation; page 4 of the machine translation “gelatinized from ß starch to α starch…”). 

On pages 9-10 of the response, regarding Khatoon and Sage V Foods, Applicant urges that these references do not cure the deficiencies of the combination as applied to claims 1, 9 and 10.
It is noted however, that Khatoon has only been relied on as evidence that whole grain raw rice can also have a moisture content of 10.5% which is already within the range as desired by Kageyaya’049 and Sage V Foods evidences dried rice having a moisture content of 12% without additional soaking, thus evidencing that it has been known in the art to arrive at rice having a moisture content within Kageyama’049’s range of 10-30% without soaking or wetting prior to introduction into a pressure vessel.  It is further noted however, that the claims do not exclude a soaking or wetting step after introduction into the pressure vessel and after sterilization.

On page 10 of the response Applicant urges that Buriani, like Kageyama’049 fails to disclose or suggest the steps of treating the uncooked food starting material with high-temperature pressurized steam, dosing the sterile food starting material inside the tray with a predetermined amount of sterile water, applying a lid to the tray to seal the food starting material, removal of the sealed tray of food starting material from the pressure vessel and holding the tray at an atmospheric environment at 25-80°C for 20minutes to about 4 hours without being subjected to a cooking step following removal of the food from the pressure vessel.
This urging is not seen to be sufficient to overcome the rejection, because Buriani has only been relied in to support what Kageyama’049 suggests, which is to use a sterile processing environment for preparing and sealing a tray comprising a food product therein.  Buriani evidences that is has been conventional in the art to use pressure vessels to perform the food processing and packaging operations to minimize contamination throughout the process.

Applicant’s arguments on pages 10-11 regarding Chordash are seen to be moot as the reference has been withdrawn as it was relied on for the same purpose as that of Buriani.  

On page 11 of the response, regarding Ando and Dodrill, Applicant urges that the references do not teach or suggest treating uncooked food starting material with high-temperature pressurized steam, dosing the sterile food starting material inside the tray with a predetermined amount of sterile water, applying a lid to the tray to seal the food starting material, removing the tray from the pressure vessel and holding the tray at 25-80°C for about 20 minutes to 4 hours.
It is noted however, that the references have not been relied on to teach these limitations.  Rather, Ando and Dodrill evidence that it has been known in the art of food processing and packaging to seal a tray comprising a food product that is still hot such that the cooling of the tray would have resulted in creating a vacuum sealing for reducing the air within the package and provide a tight sealing cover.  Additionally, as the combination already teaches the use of a pressure vessel, cooling to below 100°C prior to removal from the pressure vessel would have been obvious to one having ordinary skill in the art, for the purpose of preventing the package from deforming due to elevated temperatures inside the package.  That is, Dodrill teaches cooling packages to below 100°C (figure 2, item 16, 18) because the cooling to below 100°C advantageously prevents the package from deforming prior to removal from a pressure vessel.  It is noted that at page 11, lines 6-11 it appears that applicant’s cooling step has been relied on for reasons similar to that already suggested by Dodrill.   

Further on pages 11-12 of the response, Applicant urges that the combination is picking and choosing parts of disclosures while failing to establish motivation for modifying Kageyama’049 with any of the secondary references.
These urgings are not seen to be sufficient to overcome the combination for the reasons already presented above.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Furthermore, it is noted that the secondary references provide a reason to perform the modification to Kageyama’049’s process, and one having ordinary skill in the art would have had a reasonable expectation of success in making the modifications, especially as Kageyama’049 is not limiting as to how the rice is to be prepared after dosing with sterile water.

On page 12 of the response, Applicant urges that the MacScouter reference is directed to rice that has been precooked and dehydrated so that it cooks more rapidly and therefore, such disclosure is not pertinent to the current claims.
It is noted however, that the reference has only been relied on as evidence that a cooking step can occur for a minute with subsequent sealing of the ziplock.  It is further noted however, that as minute rice still requires cooking, that it can be construed to be “uncooked” especially as Applicant’s specification only refers to “uncooked” as being directed to uncooked fruit or vegetable pieces.  It is also noted that Applicant’s specification also appears to refer to using parboiled rice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792